Citation Nr: 0217355	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  95-04 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a respiratory 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active service from October 1956 to October 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was remanded by the Board in November 1997 
and April 1999.  


FINDINGS OF FACT

1. Any respiratory problems experienced by the veteran during 
service were acute 
in nature and resolved without leaving a residual 
disability.

2. The veteran's current respiratory disorder was not 
manifested during his active 
duty service or for many years thereafter, nor is his 
current respiratory disorder otherwise related to his active 
duty service. 


CONCLUSION OF LAW

Respiratory disorder was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply 
unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a May 2001 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.  

As noted in the April 1999 remand, except for the separation 
examination report in February 1959, it appears that the 
service medical records are unobtainable and cannot be 
located.  The United States Court of Appeals for Veterans 
Claims (CAVC) has held that in cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence 
that may be favorable to the veteran.  Russo v. Brown, 9 
Vet. App. 46, 51 (1996).

While the remaining service medical records are not of 
record, the RO appeared to have undertaken all possible 
development to obtain records generated during the veteran's 
active duty service and records following service.  As such, 
there has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes VA medical records, VA 
examination report in August 1994, Department of the Army 
letter in June 1999, military service records received in 
February 1999, Social Security records, Office of Workers 
Compensation Programs' records, private medical records, a 
letter from the veteran to his wife in January 1957, and a 
witness statement from the veteran's daughter.  As the 
record shows that the veteran has been afforded a VA 
examination in connection with his claim, the requirements 
of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in 
the development of the claim and has notified the claimant 
of the information and evidence necessary to substantiate 
the claim.  Consequently, the case need not be referred to 
the claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an 
injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's essential argument is that his current 
respiratory disorder is related to service.  In his 
statements and RO hearing testimony, the veteran has 
contended that he passed out and choked in a gas chamber 
while receiving chemical warfare training; performed many 
hours of welding tasks in poorly ventilated water tanks; 
filled batteries with acid solutions; and was exposed to 
unknown chemicals and gases while "cutting up" weaponry.  He 
has also referred to scars on his hands as a result of gas 
chamber training during service.  

In support of his claim, available service records show that 
the veteran was hospitalized in January 1957.  The veteran 
also submitted what appears to be a letter from him written 
to his wife in January 1957 indicating that he had been in 
the hospital.  However, even assuming that the veteran had 
respiratory symptoms in service, the veteran's lungs and 
chest were evaluated as normal on separation examination in 
September 1959.  It therefore appears that any respiratory 
symptoms was acute and transitory in nature.  In addition, 
the earliest post-service medical record demonstrating the 
existence of a respiratory disorder appears to be in the 
1980s, more than 20 years after service.  Furthermore, while 
there are numerous private medical records indicating that 
the veteran has a current respiratory disorder, these 
records fail to suggest any relationship between the 
veteran's current respiratory disorder and service.  In 
fact, there is no competent evidence of any relationship 
between the veteran's current respiratory disorder and 
service.  In fact, private medical records from Raghu R. 
Sundaram, M.D., a X-ray report from Lexington Clinic, Robert 
W. Penman, M.D., and Ballard D. Wright, M.D. all appear to 
relate the veteran's respiratory disorder to his coal mine 
employment following service.  

Additionally, as noted in the April 1999 remand, the 
veteran's representative on one occasion referred to mustard 
gas as a possible cause of the veteran's current respiratory 
disorder.  The Board notes here that chronic obstructive 
pulmonary disease (a disease assessed on the veteran's 
August 1994 VA examination) is listed in 38 C.F.R. § 3.316 
among the diseases for which service connection may be 
presumptively established where exposure to mustard gas in 
service is shown by the evidence of record.  However, a June 
1999 letter from the Department of the Army indicated that a 
search of records at the U.S. Army Medical Research 
Institute of Chemical Defense revealed that no records exist 
demonstrating possible exposure to mustard gas or Lewisite 
at Aberdeen Proving Ground, Maryland.  There is also no 
other evidence to support a finding that the veteran was 
exposed to mustard gas during service.  

The Board has also considered the veteran's statements and 
testimony.  However, it does not appear that the veteran is 
medically trained to offer any opinion as to causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons may be competent to provide an eyewitness 
account of a veteran's visible symptoms, but they are not 
capable of offering opinions as to medical matters).  
Therefore, after reviewing the totality of the relevant 
evidence, the Board is compelled to conclude that the 
preponderance of such evidence is against entitlement to 
service connection for respiratory disorder at this time.  
It follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination pursuant to 38 U.S.C.A. § 5107(b).  


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

